Citation Nr: 0209587	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a spinal condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel
INTRODUCTION

The veteran had active service from June 1965 until June 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied the benefits sought on 
appeal.

This case was previously before the Board in December 2000.  
At that time the appeal consisted of eight claims of service 
connection for the following disorders: post-traumatic stress 
disorder (PTSD), sinusitis, right ear hearing loss, left ear 
hearing loss, bilateral tinnitus, loss of teeth due to 
trauma, headaches, and a spinal condition.  The first three 
claims were denied, and the dental claim was granted.  The 
claims pertaining to left ear hearing loss, bilateral 
tinnitus, headaches and a spinal condition were remanded to 
the RO for further development.  In a September 2001 rating 
decision, service connection was granted for left ear hearing 
loss and tinnitus.  The veteran did not express disagreement 
with that determination.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of claims concerning the compensation level assigned for the 
disability and/or the assigned effective date].  

Thus, the only issues remaining on appeal are service 
connection for headaches and a spinal condition.  The 
necessary development pertaining to these claims has been 
achieved, an in April 2002 the RO issued a Supplemental 
Statement of the Case which continued to deny the veteran's 
claims.  The RO has returned the veteran's VA claims folder 
to the Board for further appellate review.



FINDINGS OF FACT

1.  The competent medical evidence does not show the 
veteran's presently diagnosed headaches to be causally 
related to active service.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed spinal condition to be causally 
related to active service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 
3.102 (2001).

2.  A spinal condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. § 3.102 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service-connection for headaches and 
for a spinal condition.  In the interest of clarity, the 
Board will initially discuss whether this case has been 
properly developed for appellate purposes.  The Board will 
then review the law, VA regulations and other authority that 
may be relevant to the veteran's claims.  The Board will then 
separately address the two issues on appeal.

Initial matter - the VCAA

The Board notes that while this appeal was pending, 
legislation was passed that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the present case, the Board finds that the veteran and his 
representative were provided adequate notice as to the 
evidence needed to substantiate his claim, which included 
copies of the rating actions, a statement of the case issued 
in February 1999 and a supplemental statement of the case 
issued in April 2002.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

VA has made reasonable efforts in assisting the veteran in 
the development of his  claims.  In this regard, the veteran 
was afforded VA examinations in August 1998, April 2001 and 
December 2001 in connection with his claims.  The Board's 
December 2000 remand was designed to acquire additional 
medical evidence.  This has been accomplished.  Additionally, 
private treatment reports dated from May 1978 until June 2001 
are of record.  Finally, the veteran's service medical 
records are associated with the claims file.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained, and the veteran and 
his accredited representative have pointed to none.

The veteran has been accorded ample opportunity to present 
evidence and argument in connection with the issues on 
appeal. 

In short, the Board finds that all relevant facts have been 
properly and sufficiently developed with respect to the 
veteran's claims, and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990) the United sates Court of Appeals for 
veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate balance,' 
thereby creating a 'reasonable doubt' as to the merits of his 
or her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Id. at 1365.

1.  Entitlement to service connection for headaches.

Factual background

While in service, the veteran was diagnosed with a tension 
headache in July 1965.  He also complained of a headache in 
August 1965.  The headache was accompanied by nausea and 
vomiting.  No diagnosis was rendered.  No further treatment 
was sought during service.  There is no mention of a spinal 
or back problem during service.  

Upon separation examination in June 1968 the veteran was 
declared physically fit, with no noted abnormalities.  The 
accompanying veteran's report of medical history, also dated 
in June 1968, indicated that the veteran had never suffered 
from frequent or severe headaches or recurrent back pain.  

Following service, the veteran's private medical records 
reflect treatment for headaches beginning in April 1984.  In 
July 1984 a minor headache was reported.  Another headache 
complaint is documented in a January 1985 treatment report.  

In February 1986 the veteran was examined by B.R., M.D. 
regarding his headaches.  It was noted that the veteran's 
history of headaches was of one year's duration, and that 
they occurred "off and on."  More specifically, it was 
noted that the headaches occurred approximately every other 
month, and would last for a few days.  The headaches were 
usually on the left side and were always associated with a 
sinus infection.  Neurological examination yielded normal 
results.  Dr. B.R. gave an impression of a sinus headache, 
though he stated that the possibility of a periodic migraine 
could not be excluded.  

Medical records show further complaints of headaches in March 
1988, February 1989, and August 1996.  No diagnoses were 
rendered. 

In August 1998 the veteran was examined by VA.  At that time 
the veteran complained of headaches that were bitemporal and 
behind his eyes.  He stated that the headaches were throbbing 
at times, and occurred approximately 3 to 4 times each year.  
The veteran reported that he experienced a photophobia and 
sometimes got nauseated.  To alleviate the pain, the veteran 
took extra-strength Tylenol and went to sleep.  The veteran 
reported that he had suffered such headaches for at least 20-
25 years.  The veteran was diagnosed with mixed muscle 
contracture tension, possibly vascular, headaches.  

In response to the Board's December 2000 remand, the veteran 
was again examined by VA in April 2001.  The veteran stated 
that his headaches began in 1966.  He  stated that during 
basic training he was hit with a stick, causing him to lose 
consciousness for an unknown period of time and that he was 
sent to sick bay and was released a few hours later.  The 
veteran stated that since that incident he has experienced 
headaches on a daily basis.  He stated that he had consulted 
a military physician during service who advised him to try 
taking aspirin.  The veteran reported that the aspirin 
sufficiently alleviated the condition such that he did not 
pursue medical attention while in service.  He further 
commented that the frequency and intensity of his headaches 
had worsened significantly over the previous 5 to 10 years.  

The veteran described two distinct types of headaches.  The 
first occurred in the frontal area and then radiated to the 
occiput.  The veteran described these headaches as being 
dull, although at times they could be sharp in nature.  There 
was associated phonophobia and photophobia but no nausea, 
vomiting visual disturbances or other focal neurological 
symptoms.  Such headaches occurred daily, and typically 
lasted approximately 5 to 6 hours.  The second type of 
headache that the veteran described was a throbbing, 
pressure-type headache beginning in the forehead area.  These 
headaches were associated with excessive tearing, nasal 
congestion and rhinorrhea. Such headaches were also 
associated with photophobia, phonophobia and occasional 
nausea.  The veteran stated that this type of headache was 
consistently diagnosed as sinusitis by his primary care 
physician.  

The examiner entered an impression of sinus headache and 
tension type headaches.  The examiner stated that the 
veteran's head injury in service could be a cause of his 
present tension type headaches, but he noted that the in-
service incident described by the veteran was not 
substantiated by the claims file.   The examiner further 
stated that the veteran's sinus headaches had no relation to 
service.  

The veteran was most recently examined by VA in December 
2001.  He reported that he had suffered from headaches for 
the last 30 to 35 years.  He stated that he was treated by a 
family physician who characterized the headaches as 
migraines.  That physician passed away in the early 1980s and 
since that time the veteran had not sought medical treatment 
for his headaches, but rather took Tylenol to alleviate the 
discomfort.  Following neurological examination, the veteran 
was diagnosed with chronic migraine headaches.  The examiner 
noted that, from the available records, he was not able to 
establish any connection between the veteran's headaches and 
his active service.       

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. See Baldwin v. West, 13 Vet. App. 1 (1999).  

Recent medical evidence shows recent diagnoses of headaches 
(variously diagnosed as migraine, sinus headaches and muscle 
tension headaches).  Hickson element (1) has therefore been 
satisfied. However, as will be discussed below, the evidence 
of record fails to establish the remaining two elements of a 
service connection claim.  

With respect to element (2), in-service incurence, the 
veteran's service medical records indicate two occasions on 
which the veteran presented with headache complaints.  
However, these complaints did not persist, and the veteran's 
separation examination revealed no abnormalities.  
Furthermore, the veteran denied having frequent or severe 
headaches in his report of medical history completed at the 
time of separation in June 1968.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings. It is clear that the veteran's service 
medical records do not support a finding of a chronic disease 
manifested by headaches during service.   

When the fact of chronicity in service (or during any 
applicable presumptive period) is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2001).  The veteran 
has attempted to do this by means of his recent statements to 
the effect that his headaches started during service and have 
continued for decades thereafter.  However, the evidence 
associated with the claims file does not show complaints of, 
or treatment for, headaches until 1984, 14 years following 
service.  

The Board acknowledges the veteran's statements, made at his 
VA examination in April 2001, that he was hit with a stick 
during basic training in 1966.  According to the veteran, he 
lost consciousness as a result of that incident and also had 
experienced daily headaches ever since.  The Board finds that 
the evidence of record fails to corroborate, and in fact 
refutes, the veteran's account of an injury in basic 
training.  The Board notes the veteran denied frequent 
headaches upon separation from service and failed to disclose 
the basic training incident to a health care provider on any 
occasion prior to April 2001.  If the veteran's headaches in 
fact began immediately following a basic training injury, it 
is difficult to understand why he would have kept the 
incident to himself for over three decades.  Furthermore, 
when treated for headaches by B.R. in February 1986, the 
veteran reported that they were of one year's duration (i.e. 
dating back only to 1985, many years after he left military 
service).  This is in direct contradiction with his 
contention that he suffered daily headaches since 1966.   
These discrepancies in the veteran's reporting of his medical 
history diminish the persuasiveness of his account of events 
and fail to support his contention that he sustained a head 
injury during service. 

The Board is of course cognizant of possible self interest 
which any veteran has in promoting a claim for monetary 
benefits.  Although the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion, such as whether an injury occurred, the 
Board may properly consider the personal interest a claimant 
has in his or her own case.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony].  In this case, the Board places much greater 
weight of probative value on the post-service medical 
records, which do not document headaches until the mid 1980s, 
many years after service, than on the veteran's statements 
very recent statements to the contrary, made in connection 
with his claim for government benefits.  Hickson element (2) 
has not been met. 

In addition, Hickson element (3), competent medical nexus 
evidence, has not been met because no competent medical 
evidence of record states that the veteran's present headache 
disorder(s) relates to active service.  

While it is true that the VA examiner in April 2001 stated 
that a head injury such as that described by the veteran 
could cause tension type headaches, that opinion is of no 
probative value since the evidence of record, as discussed 
above, fails to substantiate that such an injury actually 
occurred.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. Further, that same 
examiner in April 2001 stated that the veteran's sinus 
headaches had no relation to service.  Finally, at the time 
of the veteran's most recent VA examination in December 2001, 
the examiner noted that, from the available records, he was 
not able to establish any connection between the veteran's 
headaches and his active service.  

Although the veteran himself has ascribed his headaches to 
service, particularly the alleged head injury sustained 
therein, it is now well-established that a lay person without 
medical training, such as the veteran, are not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means 
any evidence not requiring specialized education, training or 
experience].  The veteran has presented no competent medical 
evidence in support of his claim.

In short, two of the three Hickson elements have not been 
met.  A preponderance of the evidence is against the 
veteran's claim, and the benefit sought on appeal is 
therefore denied.


2.  Entitlement to service connection for a spinal condition.

Factual background

There is no mention of a spinal or back problem during 
service, including during the veteran's June 1968 separation 
physical examination or in the accompanying report of medical 
history.  The veteran denied back problems.    

Following service, private treatment records show that a 
diagnostic impression of scoliosis of the spine was made in 
1984, on the basis of x-rays taken at that time.  No other 
abnormalities were seen.  X-rays in February 1986 showed 
minimal degenerative changes of the mid cervical spine.  An 
anterior wedging of the C5 vertebral body was noted, and it 
was stated that it might represent an old injury or a 
developmental variation.  At that time the veteran complained 
of muscle spasm in the paravertebral area of the cervical 
spine.  He was diagnosed with cervical strain and muscle 
spasm.

In August 1998, the veteran underwent an orthopedic 
examination.  The veteran stated that his spine was curved.  
He reported that after service he was found to have 
scoliosis.  The veteran stated that sometimes his back hurt 
and sometimes it did not.  He denied any problems at the time 
of examination.  The veteran was diagnosed with a stable and 
asymptomatic scoliotic curve in the upper lumbar portion of 
the spine.  He was further diagnosed with mild degenerative 
changes at C5-6 in the cervical spine that were mildly 
symptomatic at most at that time.  X-rays of the cervical 
spine showed normal alignment of vertebral bodies and normal 
disc spaces except for narrowing C5-6 compatible with 
degenerative disc disease.  X-rays of the thoracic spine 
showed scoliosis of the thoracolumbar area with concavity to 
the left and center at L2-3.  

Pursuant to the Board's December 2000 remand, in April 2001 
the veteran received a VA orthopedic examination.  The 
examiner noted that no medical records were provided for his 
review.  The report of examination described the veteran's 
history of back pain.  The veteran stated that he was first 
treated for a back problem in the 1970s, by a private 
physician.  He stated that x-rays taken at that time showed a 
curvature of his spine.  He was told that he probably should 
have been braced as a child to prevent the progression of his 
spinal curvature.  The veteran complained of occasional back 
pain, along with variable right leg tingling down into the 
feet.  He stated that he sometimes would go months between 
episodes.  The veteran stated that he had no reason to 
believe that his back problems were secondary to his service 
career other than the routine heavy lifting and carrying that 
he performed.  He could not recall any specific injury and 
stated that he did not seek treatment for a back condition 
while in service.  Following physical examination, the 
examiner rendered diagnoses of idiopathic scoliosis and low 
back pain.  The examiner commented that, in his opinion, and 
in the opinion of the veteran, there was no evidence to 
suggest that his back pain was related to service.  

A July 2001 addendum to the April 2001 orthopedic examination 
noted that the examiner had subsequently reviewed the claims 
file.  The examiner stated that he found no evidence to 
suggest that any alterations were required with regard to his 
initial impressions.

Most recently, the veteran had his spinal condition evaluated 
by VA in December 2001.  The examiner noted that there had 
been no material change in the veteran's spinal condition 
since his prior examination.  The veteran's complaints of 
intermittent back and right leg pain continued.  The veteran 
was diagnosed with idiopathic scoliosis and history of low 
back pain.  The examiner stated his opinion that the 
veteran's back pain did not relate to service.  The examiner 
added that there was no etiological relationship between the 
veteran's idiopathic scoliosis and his current spine 
curvature.  

Analysis

Applying the three-part Hickson analysis above, there is 
medical evidence of a current back disability, so element 
(1), current disability, has been satisfied.  The veteran's 
service medical records do not indicate any complaints of, or 
treatment for, a spinal condition.  The first complaints and 
diagnoses of a back condition occurred in February 1986, 18 
years following service.  Hickson element (2), in-service 
incurrence, has not been met.


The Board observes in passing that while x-rays in February 
1986 showed minimal degenerative changes and anterior wedging 
of the C5 vertebral body, which could represent an old 
injury, no such injury was documented in service.  In fact, 
at his VA examination in April 2001, the veteran stated that 
he did not recall injuring his back in service.  It was also 
noted that the anterior wedging could also signify a 
developmental variation. 

With respect to Hickson element (3), medical nexus evidence, 
VA examiners in April 2001 and December 2001 remarked that 
there was no evidence to suggest that the veteran's back pain 
was related to service.  No medical evidence of record 
contradicts those opinions.  Hickson element (3) has 
therefore not been satisfied. 
In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  A grant of service connection 
is not warranted for a spine disability.   

 
ORDER

Service connection for headaches is denied.

Service connection for a spinal condition is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

